UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 96-7127



GREGORY A. WILLIAMS,

                                              Plaintiff - Appellant,

          versus

E. MONTGOMERY      TUCKER,   Chairman,   Virginia
Parole Board,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Robert G. Doumar, Senior District
Judge. (CA-96-453-2)


Submitted:   February 27, 1997              Decided:   March 11, 1997


Before MURNAGHAN, NIEMEYER, and MOTZ, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Gregory A. Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order dismissing

his 42 U.S.C. § 1983 (1994) complaint without prejudice to his

right to file a petition for a writ of habeas corpus. We have

reviewed the record and the district court's opinion and find no

reversible error. Accordingly, we affirm on the reasoning of the
district court. Williams v. Tucker, No. CA-96-453-2 (E.D. Va. July
2, 1996). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         AFFIRMED




                                2